Name: Political and Security Committee Decision (CFSP) 2017/2438 of 19 December 2017 on the appointment of the Head of Mission of the European Union Monitoring Mission in Georgia (EUMM Georgia) (EUMM GEORGIA/1/2017)
 Type: Decision
 Subject Matter: international affairs;  Europe;  EU institutions and European civil service
 Date Published: 2017-12-23

 23.12.2017 EN Official Journal of the European Union L 344/39 POLITICAL AND SECURITY COMMITTEE DECISION (CFSP) 2017/2438 of 19 December 2017 on the appointment of the Head of Mission of the European Union Monitoring Mission in Georgia (EUMM Georgia) (EUMM GEORGIA/1/2017) THE POLITICAL AND SECURITY COMMITTEE, Having regard to the Treaty on European Union, and in particular the third paragraph of Article 38 thereof, Having regard to Council Decision 2010/452/CFSP of 12 August 2010 on the European Union Monitoring Mission in Georgia, EUMM Georgia (1), and in particular Article 10(1) thereof, Whereas: (1) Pursuant to Decision 2010/452/CFSP, the Political and Security Committee is authorised, in accordance with Article 38 of the Treaty, to take the relevant decisions for the purpose of exercising political control and strategic direction of the European Union Monitoring Mission in Georgia (EUMM Georgia), including the decision to appoint a Head of Mission. (2) Council Decision (CFSP) 2016/2238 (2) extended the mandate of EUMM Georgia until 14 December 2018. (3) On 15 December 2017, the High Representative of the Union for Foreign Affairs and Security Policy proposed the appointment of Mr Erik HÃEG as Head of Mission of EUMM Georgia from 15 December 2017 to 14 December 2018, HAS ADOPTED THIS DECISION: Article 1 Mr Erik HÃEG is hereby appointed Head of Mission of EUMM Georgia for the period from 15 December 2017 to 14 December 2018. Article 2 This Decision shall enter into force on the date of its adoption. It shall apply from 15 December 2017. Done at Brussels, 19 December 2017. For the Political and Security Committee The Chairperson W. STEVENS (1) OJ L 213, 13.8.2010, p. 43. (2) Council Decision (CFSP) 2016/2238 of 12 December 2016 amending Decision 2010/452/CFSP on the European Union Monitoring Mission in Georgia, EUMM Georgia (OJ L 337, 13.12.2016, p. 15).